87 F.3d 1320
78 A.F.T.R.2d 96-5204, 96-2 USTC  P 50,383
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Arthur E. MAURICE, Petitioner-Appellant,v.COMMISSIONER OF INTERNAL REVENUE, Respondent-Appellee.
No. 95-70655.
United States Court of Appeals, Ninth Circuit.
Submitted June 11, 1996.*Decided June 18, 1996.

Before:  CANBY, NOONAN and LEAVY, Circuit Judges.


1
MEMORANDUM**


2
Arthur E. Maurice appeals pro se the tax court's dismissal for failure to state a claim of his petition for redetermination of federal income tax deficiencies for tax years 1992 and 1993.   We have jurisdiction pursuant to 26 U.S.C. § 7482, and we affirm.


3
The tax court properly rejected Maurice's frivolous contentions that the Notice of Deficiency he received does not involve a federal tax but rather a "Qualified State Individual Income Tax" and he is not required to pay federal income tax because the fair market value of his labor equals the amount of compensation he received.1  See United States v. Nelson (In re Becraft), 885 F.2d 547, 548 (9th Cir.1989);  Carter v. Commissioner, 784 F.2d 1006, 1009 (9th Cir.1986);  Olson v. Commissioner, 760 F.2d 1003, 1005 (9th Cir.1995).


4
We grant the Commissioner's request for sanctions in the amount of $2500 because the result is obvious and Maurice's appeal is wholly without merit.   See 28 U.S.C. § 1912;  Fed.R.App.P. 38;  Olson, 760 F.2d at 1005.2


5
AFFIRMED WITH SANCTIONS.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3


1
 We decline to consider the contentions raised by Maurice for the first time on appeal.  See United States v. Munoz, 746 F.2d 1389, 1390 (9th Cir.1984)


2
 Maurice's request for judicial notice and motion for sanctions are denied